DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
In the specification, paragraph 0001, after “February 23, 2021”, -- (now U.S. Patent No. 11,340,856) -- should be inserted.  
Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 10, 6-9, 1115, 20 and 16-19 of prior U.S. Patent No. 11340856, respectively. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate
where the claims at issue are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the reference application or patent either is shown to be commonly owned with
this application, or claims an invention made as a result of activities undertaken within the scope
of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.
Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what
form should be used. A web-based eTerminal Disclaimer may be filled out completely online
using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and
approved immediately upon submission. For more information about eTerminal Disclaimers,
refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of U.S. Patent No. 10963206. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 1-3 and 11 correspond to the limitations of claims 1-3 and 11 of 10963206, respectively.  


Claims 1-3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of U.S. Patent No. 10705782. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 1-3 and 11 correspond to the limitations of claims 1-3 and 11 of 10705782, respectively.  


Claims 1-3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of U.S. Patent No. 10540135. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 1-3 and 11 correspond to the limitations of claims 1-3 and 11 of 10540135, respectively.   


Claims 1-3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11 and 17 of U.S. Patent No. 10372402. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing. The limitations recited in claims 1-3 and 11 correspond to the limitations of claims 1-3, 11 and 17 of 10372402.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/Sherrie Hsia/
Primary Examiner 
Art Unit 2422



SH
August 10, 2022